Citation Nr: 1753556	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  14-06 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, rated as 20 percent disabling.

3.  Entitlement to an increased initial rating for degenerative arthritis of the right shoulder, rated 10 percent disabling.

4.  Entitlement to an increased initial rating for degenerative arthritis of the left shoulder, rated 10 percent disabling.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a January 2014 rating decision, the RO increased the initial rating for the low back disability to 20 percent.   As higher ratings are still possible, that claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Regarding the PTSD claim, service connection for PTSD was awarded in a May 2009 rating decision and an initial 30 percent rating was assigned.  The Veteran's claim for an increased rating was received in January 2010.  That claim, received within one year of the rating decision which granted service connection, can reasonably be construed as a notice of disagreement (NOD) with the initial assigned rating.  See 38 C.F.R. § 20.201 (2016) (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093(Feb. 3, 1992)).  As such, the Board finds that the May 2009 rating decision never became final.  See 38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.1103 (2016).  Since the Veteran has disagreed with the initial rating assigned and continued to disagree with such, the Board has recharacterized the issue on appeal as one for an increased initial rating for PTSD, as reflected on the title page of this decision.

During the pendency of the appeal, the Veteran appointed Arkansas Department of Veterans Affairs as his representative, as reflected above.  While the representative has not provided an argument on the Veteran's behalf, the Board finds that he is not prejudiced by such as the representative will have an opportunity to do so as all of the issues on appeal are being remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the low back and bilateral shoulder disabilities, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings of the Veteran's service-connected low back and bilateral shoulder disabilities documented in the most recent VA examinations dated in September 2010 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing of the low back and bilateral shoulder disabilities were conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the examinations are inadequate. Therefore, further examination is necessary prior to adjudicating these claims.

Regarding the PTSD claim, the Veteran was last afforded a VA examination detailing the severity of such in March 2010.  Since then, he has filed a claim for an increased rating for that disability (in June 2015) and the Veteran has attended group therapy for individuals "with chronic and severe PTSD."  See December 2015 VA Treatment Record.  As it appears the Veteran's PTSD may have worsened since the March 2010 VA examination, which was conducted some seven years ago, a contemporaneous examination is required.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Finally, regarding sleep apnea, the Veteran was afforded a VA examination in June 2009.  There, the examiner stated that the Veteran did not have sleep apnea.  However, the Veteran subsequently provided treatment records evidencing a diagnosis of obstructive sleep apnea.  Further, in a December 2013 claim, the Veteran discussed having sleep problems since service.  As such, the Board finds that an opinion discussing the nature and etiology of the Veteran's sleep apnea is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to determine the severity of service-connected bilateral shoulder disabilities. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected bilateral shoulder disabilities, and discuss any occupational impairment caused by these disabilities, in accordance with the current disability benefits questionnaire. 

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

2.  Schedule the Veteran for a new VA examination to determine the severity of service-connected low back disability. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should identify limitations resulting from service-connected low back disability, and discuss any occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire. 

In accordance with Correia, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If this testing cannot be done, the examiner should clearly explain why this is so.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a new VA examination to determine the severity of service-connected PTSD. 

The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner must review the claims folder and state that this has been accomplished.  All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report.

The examiner should discuss any social and occupational impairment caused by this disability, in accordance with the current disability benefits questionnaire. 

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Request an opinion as to the etiology of the Veteran's sleep apnea from a VA physician.

The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that sleep apnea is etiologically related to service?

In answering this question, the physician must comment on the Veteran's report of trouble sleeping since service.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

4.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

